Title: To Thomas Jefferson from David Humphreys, 7 June 1791
From: Humphreys, David
To: Jefferson, Thomas


Mafra, 7 June 1791. Knowing extreme jealousy of Spanish government and rigid regulations of this respecting all kinds of books, he almost despairs of being able to get those named in TJ’s private letter. Even if he had received it at Madrid, he could not have brought the books with him. But he will “revolve the matter in different views; and consult … my acquaintances” on means to effect it. In this and all other commands, nothing would give him more pleasure than to demonstrate by prompt compliance his “great esteem and sincere friendship.”
